Citation Nr: 0638592	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  94-47 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar 
paravertebral myositis, evaluated as 20 percent disabling 
prior to November 18, 2005, and as 40 percent therefrom.

2.  Entitlement to an initial rating in excess of 10 percent 
for psoriatic arthritis of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for neuritis of the sciatic nerve.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, claimed as secondary to the veteran's 
service-connected disabilities.
  
5.  Entitlement to service connection for psoriatic arthritis 
of the left knee.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disability, claimed as secondary to his 
service-connected lumbar spine disability.  

7.  Entitlement to an initial rating in excess of 10 percent 
for neurodermatitis.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Louis A. DeMier-LeBlanc, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1978 until September 
1990.  As indicated in a June 1992 Administrative Decision, 
the veteran's service from June 20, 1978 though March 3, 
1988, is considered honorable.  His service from March 4, 
1988, to September 24, 1988, was found to be dishonorable 
under the provisions of 38 C.F.R. § 3.13(c)(3) due to an 
absence without official leave (AWOL) for a continuous period 
over 180 days.  As such, that Administrative Determination 
indicated that the veteran is not entitled to disability 
benefits for any disability incurred or aggravated during 
such period of dishonorable service.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from July 1992, December 1992, August 1997 and May 
2000 rating decisions of the Department of Veterans Affairs 
(VA), Regional Office (RO) in San Juan, Puerto Rico.

Also perfected for appeal was a claim of entitlement to 
service connection for a stomach condition.  However, a March 
2006 rating decision granted service connection for 
gastresophageal reflux.  As such, that issue is no longer for 
appellate consideration.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for cervical spine and psychiatric disabilities, 
claimed as secondary to his service-connected disabilities, 
entitlement to service connection for a left knee disability, 
entitlement to an initial rating in excess of 10 percent for 
neurodermatitis and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to March 7, 2002, the veteran's lumbar 
paravertebral myositis was productive of complaints of pain; 
objectively, the evidence revealed spasms and lumbar 
tenderness, with no more than moderate limitation of motion.  

2.  From March 7, 2002, the veteran's lumbar paravertebral 
myositis was productive of complaints of pain; objectively, 
the evidence revealed spasms and lumbar tenderness, with 
severe limitation of motion, but without any showing of 
ankylosis.

3.  Throughout the rating period on appeal, the veteran's 
psoriatic arthritis of the right knee is productive of 
complaints of pain and swelling; objectively, the evidence 
revealed tenderness, with flexion to no worse than 113 
degrees and with full extension.

4.  Throughout the rating period on appeal, the veteran's 
neuritis of the sciatic nerve is productive of complaints of 
pain and numbness; objectively, the evidence revealed 
neurologic findings compatible with no more than mild 
incomplete paralysis of the sciatic nerve.

 
CONCLUSIONS OF LAW

1.  Prior to March 7, 2002, the criteria for entitlement to 
an initial evaluation in excess of 20 percent for lumbar 
paravertebral myositis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5295 (as in 
effect prior to September 26, 2003).

2.  From March 7, 2002, until November 18, 2005, the criteria 
for entitlement to an initial evaluation of 40 percent for 
lumbar paravertebral myositis have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5292, 5295 
(as in effect prior to September 26, 2003); 38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5237 (2006).

3.  From March 7, 2002, the criteria for entitlement to an 
initial evaluation in excess of 40 percent for lumbar 
paravertebral myositis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5237 (2006).

4.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for psoriatic arthritis of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, Diagnostic Code 5010-5260 (as in effect prior to 
September 26, 2003).

5.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for neuritis of the sciatic nerve have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.124a, 
Diagnostic Code 8620.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, with respect to the veteran's increased 
rating claims, 
VA satisfied its duty to notify by means of February 2002 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claims.  Moreover, 
the second of these communications also apprised the veteran 
of his and VA's respective duties for obtaining evidence.  
Such notice did not inform the veteran as to the laws 
pertaining to disability ratings or effective dates.  
However, this is found to be harmless error because such 
information was provided in a March 2006 communication.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Furthermore, statements from prospective 
employers are of record, as are documents associated with a 
disability determination of the Social Security 
Administration (SSA).  Additionally, the veteran's statements 
in support of his appeal, to include testimony provided at an 
April 1998 personal hearing before the RO, are affiliated 
with the claims folder.  The Board has carefully reviewed 
such  statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Increased ratings

At the outset, the Board notes that the veteran's claims 
involve an appeal from the initial assignment of a disability 
rating.  As such, the claims require consideration of the 
entire time period involved, and contemplate staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


A.  Lumbar paravertebral myositis

Prior to November 18, 2005, the veteran's lumbar 
paravertebral myositis is evaluated as 20 percent disabling.  
From November 18, 2005, a 40 percent rating is assigned.  The 
Board will consider each period in turn.  

At the outset, it is observed that the schedular criteria for 
disabilities of the spine have undergone revisions twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293 (intervertebral disc 
syndrome), was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

In the present case, the competent evidence reflects 
diagnoses of both lumbar strain (myositis) and discogenic 
disease of the lumbar spine.  However, only the lumbar 
myositis is service-connected.  Indeed, a March 2002 VA 
examination report stated that there was no evidence to link 
the veteran's paravertebral myositis to disc disease.  
Moreover, it was noted that herniated nuclear pulposus was 
not shown in a 2001 MRI.  Thus, the VA examiner opined that 
such condition was acquired following service.  He added that 
the veteran's in-service manifestations did not point toward 
radiculopathy.  Moreover, a VA examiner in November 2005 
stated that lumbosacral strain-myositis is a condition 
affecting soft tissues, not articulations, as with discogenic 
disease.  

As explained above, the claims folder contains clinical 
evidence distinguishing the veteran's service-connected 
lumbar myositis from disc disease.  No other competent 
evidence indicates that the veteran's disc disease of the 
lumbar spine is a component of his service-connected 
myositis.  Therefore, the disc disease is not for 
consideration in the instant appeal.  This obviates the need 
for analysis under Diagnostic Code 5293.  Thus, the Board 
will simply evaluate the veteran's lumbar myositis under the 
remaining schedular criteria, as in effect prior to and as of 
September 26, 2003.  

Prior to September 26, 2003, the veteran's lumbar 
paravertebral myositis is rated pursuant to Diagnostic Code 
5295.  That Diagnostic Code, as in effect prior to September 
26, 2003, provides for a 20 percent rating where there is 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  In 
order to be entitled to the next-higher 40 percent rating, 
the evidence must demonstrate severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

The Board had reviewed the evidence of record and finds that, 
during the period in question, there is no basis for 
assignment of the next-higher 40 percent rating under the old 
version of Diagnostic Code 5295.  In so finding, the Board 
acknowledges findings of lumbosacral pain and muscle spasm.  
For example, such were revealed in an August 1995 VA clinical 
record.  A September 1995 VA outpatient treatment report 
showed moderate to severe muscle spasms of the paravertebral 
muscles, with tenderness.  Moreover, in an October 1995 VA 
treatment record, the veteran's posture was rigid and 
protective, both sitting and standing.  Additionally, a 
finding of lumbosacral tenderness was noted in VA clinical 
records dated in November 1995 and January 1996.  Moreover, 
an August 2000 VA clinical record revealed complaints of 
moderate paravertebral spasms.  An August 2001 MRI revealed 
lumbar lordosis possibly signifying muscle spasm.  
Furthermore, VA examination in March 2002 demonstrated spasm 
and tenderness to palpation at L2-L5 bilaterally.  

While the evidence detailed above does demonstrate spasm and 
lumbar tenderness, 
severe lumbosacral strain has not been shown.  Indeed, upon 
VA examination in April 1998, there was only mild tenderness 
to palpation of the paravertebral muscles.  Moreover, there 
was no objective evidence of paravertebral muscle spasm at 
that time.  There was lumbar spasm, but such was described as 
mild.  While VA examination in March 2002 did reveal spasm, 
the musculature of the back was symmetric.  Normal posture 
was noted in a subsequent February 2003 VA examination 
report.  That examination report further indicated that there 
was no palpable muscle spasm or tenderness to palpation on 
the lumbosacral area.  

Based on the foregoing, the Board finds that the veteran's 
symptoms of lumbar spasm and tenderness have already been 
contemplated in the 20 percent rating in effect during the 
period in question.  The evidence does not reveal listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Therefore, the veteran's overall disability picture is not 
more nearly approximated by the next-higher 40 percent 
evaluation under the old version of Diagnostic Code 5295 for 
any portion of the rating period on appeal.

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, fatigability and incoordination as 
provided under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, reports of VA 
treatment and examination consistently reflect complaints of 
low back pain, at times said to radiate to the buttocks and 
lower extremities.  The Board also noted that the veteran's 
gait was guarded upon VA examination in June 1996, and that 
he presented with a cane.  Also, at his April 1998 personal 
hearing before the RO, the veteran stated that his back 
disability affected his ability to get dressed and limited 
his walking.  (Transcript "T," at 3.)   He also could not 
bend.  (T. at 5.)  It is further observed that he used a one-
point cane upon VA examination in March 2002.  Moreover, his 
gait was described as slow and guarded at his February 2003 
VA examination.  At that time, it was noted that he used a 
lumbosacral corset.  He stated that his back pain was 
exacerbated by walking in excess of 5 minutes, as well as by 
bending, sitting and standing up.  His back pain prevented 
him from attending baseball games or going to karate classes 
with his sons.  However, the overall evidence does not 
establish additional functional limitation such as to allow 
for a finding that the veteran's disability picture is 
analogous to the criteria for a 40 percent rating under 
Diagnostic Code 5295.  Rather, the extent of functional 
limitation has been contemplated in the 20 percent evaluation 
presently in effect during the period in question.

For the foregoing reasons, the next-higher 40 percent rating 
under the old version of Diagnostic Code 5295 is not 
warranted here.  

The Board has also considered whether any alternate 
Diagnostic Code, as in effect prior to September 26, 2003, 
may serve as a basis for an increased rating.  In this 
regard, Diagnostic Code is 5292, for limitation of motion of 
the lumbar spine, is applicable.  That Code section provides 
a 20 percent evaluation where the evidence demonstrates 
moderate limitation of motion.  A 40 percent rating is for 
application where there is severe limitation of lumbar spine 
motion.  

In assessing the extent of the veteran's limited lumbar 
motion, the Board is guided by 38 C.F.R. § 4.71a, Plate V.  
That Plate reveals that normal lumbar flexion is to 90 
degrees, normal extension is to 30 degrees, normal lateral 
flexion is to 30 degrees and normal rotation is to 30 
degrees.   

In the present case, a VA examination dated in March 2002 
reveals forward flexion of the lumbar spine to 31 degrees, 
extension to 5 degrees and lateral flexion to 11 degrees.  
With the above-cited normal ranges in mind, the Board 
determines that the range of motion findings exhibited in 
March 2002 constitute severe limitation of motion.  This 
determination appropriately considers additional functional 
limitation per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, as of March 7, 
2002, the date of the VA examination containing such 
findings, a 40 percent evaluation is warranted under the old 
version of Diagnostic Code 5292.  The competent evidence does 
not include range of motion findings prior to this date that 
would justify an increase prior to March 2002.  Indeed, range 
of motion testing performed in October 1995 showed that the 
veteran had 60 percent of full forward flexion, 40 percent of 
full lateral flexion to the right, 50 percent of full lateral 
flexion to the left, and 50 percent of full rotation.  Even 
considering additional functional limitation, such findings 
are not commensurate with a 40 percent evaluation for severe 
limitation of lumbar motion.   

As explained above, a 40 percent evaluation is justified 
under the old version of Diagnostic Code 5295 beginning March 
7, 2002.  Such evaluation remains appropriate through 
September 26, 2003.  Indeed, VA examination in February 2003 
continued to reflect severe limitation of lumbar motion.  For 
example, the veteran had lumbar flexion to only 40 degrees at 
that time.  

A 40 percent evaluation represents the maximum available 
benefit under the old version of Diagnostic Code 5292.  
Moreover, no other Code pertinent Code sections afford a 
rating in excess of 40 percent.  Indeed, as there is no 
evidence of vertebral fracture, Diagnostic Code 5285 is not 
for application.  Similarly, as the evidence does not reveal 
a disability picture analogous to ankylosis, Diagnostic Codes 
5286 and 5289 do not apply.  Moreover, as discussed 
previously, the veteran's disc disease is not found to be a 
component of the service-connected lumbar myositis.  Thus, 
Diagnostic Code 5293 does not apply.  No other Diagnostic 
Code is for application.  

In summation, for the period prior to March 7, 2002, there is 
no basis for a rating in excess of the 20 percent currently 
assigned.  However, the veteran is entitled to the next-
higher 40 percent rating under Diagnostic Code 5292 as of 
March 7, 2002, the date of a VA examination showing severe 
limitation of lumbar motion.  There is no basis for a rating 
in excess of 40 percent under the schedular criteria as in 
effect prior to September 26, 2003.  The Board notes that in 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board will evaluate the veteran's request for an 
increased rating under the rating schedule as in effect from 
September 26, 2003, codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2006).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 for lumbosacral strain.  In 
order to be entitled to the next-higher 50 percent rating, 
the evidence must show unfavorable ankylosis of the entire 
thoracolumbar spine.  

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 50 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine.  Indeed, there is no showing of 
unfavorable ankylosis.  Moreover, there is no showing of 
additional functional limitation such that his overall 
disability picture is analogous to unfavorable ankylosis.  In 
this regard, the Board acknowledges a November 2005 VA 
examination report reflecting complaints of pain, including 
flare-ups rated as 9 out of 10 in intensity.  That report 
also revealed functional loss of 40 degrees as to flexion, 15 
degrees as to extension, and 15 degrees as to lateral flexion 
and rotation.  However, there was no further functional loss, 
fatigue or weakness with repetitive motion.  Moreover, the 
veteran was able to walk unaided at the November 2005 
examination, without the use of any assistive devices.  
Moreover, he could ambulate for 10 to 30 minutes at a time 
and denied falls or unsteadiness.  

Based on the foregoing, the veteran's disability picture from 
September 26, 2003, does not warrant the next-higher 50 
percent evaluation under the general rating formula for 
diseases and injuries of the spine.  The functional loss 
objectively demonstrated has been accounted for in the 40 
percent disability rating currently assigned.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B.  Arthritis of the right knee

In the July 1992 rating decision on appeal, the RO awarded 
service connection for psoriatic arthritis of the right knee 
and assigned a noncompensable evaluation under Diagnostic 
Code 5257.  A subsequent December 1992 rating action 
increased the disability rating to 10 percent disabling, back 
to the date of claim.  

The Board observes that Diagnostic Code 5257 contemplates 
impairment of the knee due to recurrent subluxation and 
lateral instability.  However, a May 1995 VA outpatient 
treatment record shows that there was no locking of the knee 
and that Drawer sign was negative.  The knee was also 
negative as to varus and valgus stress testing.  Moreover, 
upon VA examination in February 1996, there was no medial or 
lateral instability of the right knee.  There was also no 
anterior or posterior instability of the right knee.  Drawer 
tests were negative.  Subsequent VA examination in May 2000 
again showed no objective evidence of right knee instability.  
Furthermore, VA examination in March 2002 revealed negative 
Lachman's, McMurray's, drawer sign and varus valgus stress 
tests.  Finally, upon most recent VA examination in November 
2005, the veteran denied episodes of dislocation or recurrent 
subluxation, and objective stability testing was again 
negative.  

Because the above objective findings show a stable right 
knee, and because the competent reveals degenerative changes, 
the Board finds that the veteran's right knee disability is 
more appropriately evaluated under Diagnostic Code 5010, for 
traumatic arthritis, than under Diagnostic Code 5257, for a 
knee disability characterized by recurrent subluxation or 
lateral instability.  As such, the Board will analyze the 
claim as though the current 10 percent evaluation in effect 
throughout the rating period on appeal has been assigned 
pursuant to Diagnostic Code 5010, for arthritis.   

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2006).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

Following a review of the competent evidence, including VA 
examination reports dated in May 1995, February 1996, May 
2000, March 2002 and November 2005, the veteran's right knee 
flexion is to no worse than 113 degrees.  Such evidence 
consistently shows full right knee extension.  

Based on the above findings, the next-higher 20 percent 
rating is not warranted under Diagnostic Code 5260 or 5261.  
In so finding, the Board has considered additional limitation 
of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, VA outpatient records dated in 1995 reflect 
complaints of right knee pain.  Moreover, VA examination in 
February 1996 revealed severe tenderness to palpation 
objectively around the right knee joint infrapatellar tendon 
and bursa.  Additionally, at his April 1998 RO hearing, the 
veteran stated that his right knee was so painful that it 
felt as though it was going to burst.  (T. at 8.)  
Furthermore, upon VA examination in May 2000, the veteran 
complained of daily swelling of the right knee.  He further 
endorsed bouts of knee pain requiring rest, medication and 
heating pads.  He stated that such episodes of increased pain 
occurred on more than twelve occasions.  He also stated that 
he used a one-point cane for prolonged ambulation.  He could 
not run, drive, engage in household activities or stand for a 
prolonged period.  Objectively, there was tenderness on 
palpation of the right knee.  On further VA examination in 
March 2002, he complained of constant pain and warmth of the 
right knee joint.  The most recent VA examination report 
dated in November 2005 reflected complaints of excruciating 
right knee pain.  

While acknowledging the complaints of pain as discussed 
above, the Board notes that the veteran had normal muscle 
strength upon VA examination in February 1996.  Moreover, the 
May 2000 VA examination report indicates that there was no 
objective evidence of pain with motion.  The November 2005 VA 
examination report also showed no limitation of function due 
to pain.  Therefore, even considering additional functional 
limitation, the competent findings do not indicate a 
disability picture comparable to having flexion limited to 30 
degrees or extension limited to 15 degrees, as is necessary 
in order to achieve the next-higher 20 percent evaluation 
under Diagnostic Code 5260 or 5261.  

The Board has also considered whether the veteran is entitled 
to a compensable rating for his right knee disability under 
any alternate Diagnostic Code.  However, as the evidence 
fails to establish ankylosis, Diagnostic Code 5256 is not for 
application.  Similarly, as the evidence fails to demonstrate 
impairment of the tibia or fibula, a higher rating is not 
possible under Diagnostic Code 5262.  There are no other 
relevant Code sections for consideration.  

The Board has also contemplated whether the veteran is 
entitled to any separate evaluations for his right knee 
disability.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings previously discussed do not establish loss of either 
flexion or extension to a compensable degree.  Therefore, 
assignment of separate evaluations pursuant to VAOPGCPREC 9-
2004 is not appropriate. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

Here it is established that the veteran has arthritis of the 
right knee.  Thus, if the evidence of record establishes 
right knee instability, then a separate rating under 
Diagnostic Code 5257 would be warranted.  However, as 
detailed earlier, the overall evidence does not indicate 
instability of the right knee.  As such, a separate 
evaluation due to instability pursuant to VAOPGCPREC 23-97 
and VAOPGCPREC 9-98 is not warranted in the present case.  

In conclusion, the evidence of record does not support an 
evaluation in excess of 10 percent for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


C.  Neuritis of the sciatic nerve

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for right-sided sciatic 
neuritis pursuant to Diagnostic Code 8620.  

As set forth under 38 C.F.R. § 4.123, neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  Thus, Diagnostic Code 8520, addressing 
paralysis of he sciatic nerve, is for consideration.  Under 
that Code section, a 10 percent rating is warranted where the 
evidence demonstrates mild incomplete paralysis.  In order to 
be entitled to the next-higher 20 percent rating, the 
evidence must show moderate incomplete paralysis.  

In evaluating the sciatic neuritis, the Board notes that the 
veteran also has lumbar and cervical disabilities which may 
involve a neurologic component.  The record also shows 
peripheral neuropathy.  In any event, the Board is precluded 
from differentiating between symptomatology attributed to a 
non service-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  Here, a June 1996 VA examination report clearly 
indicates that the peripheral neuropathy was considered 
independent and unrelated to the right lower extremity 
condition.  As such, symptoms attributable solely to the 
peripheral neuropathy are not for consideration here.

In the present case, a January 1996 VA clinical record shows 
findings of neurologic pain in the right leg.  A June 1996 VA 
examination revealed diminished sensation in the right lower 
extremities, in all dermatomes.  He also had absent ankle 
jerks bilaterally.  A December 1996 VA outpatient record 
showed complaints of right leg numbness and cramping.  An 
April 1998 VA examination report noted complaints of neuritic 
right leg pain.  Moreover, at his April 1998 RO hearing, the 
veteran complained of spasms at the tips of his toes, which 
he believed was due to his sciatic nerve disability.  (T. at 
12.)  Furthermore, complaints of right leg pain and 
occasional numbness were noted in a March 2002 VA examination 
report.  The affected area involved the gluteal region and 
the posterior aspect of the leg.  Similar complaints are 
indicated in VA clinical records dated in November 2004 and 
October 2005.  

The Board finds that the veteran's neurologic symptomatology 
has been contemplated by the currently assigned 10 percent 
evaluation in effect throughout the rating period on appeal 
and that a higher rating is not warranted.  Indeed, the 
overall evidence is not found to demonstrate moderate 
incomplete paralysis of the sciatic nerve, or disability 
comparable therewith.  In reaching this conclusion, the Board 
relies on a January 1996 VA clinical report revealing a 
negative Lasegue test.  Also at that time, the veteran could 
perform the straight leg test to 60 degrees.  Moreover, the 
April 1998 VA examination report showed negative Romberg and 
Babinski tests, with no dysmetria.  Furthermore, VA 
examination in March 2002 revealed intact strength, with 
normal tone, bulk and range of motion.  Additionally, deep 
tendon reflexes were normal at that time, and reflex 
examination was intact.  Sensory examination was also intact 
to all modalities.  The VA examiner stated that there was no 
paralysis of sciatic nerve.   

Based on the foregoing, the evidence of record does not 
support assignment of the next-higher 20 percent evaluation 
for sciatic neuritis under Diagnostic Code 8520.  Moreover, 
there are no other relevant Code sections for consideration.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Extra-schedular considerations

The evidence does not reflect that the disabilities at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Prior to March 7, 2002, an initial rating in excess of 20 
percent for lumbar paravertebral myositis is denied. 

From March 7, 2002 until November 18, 2005, an initial rating 
of 40 percent for lumbar paravertebral myositis is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits. 

From March 7, 2002, an initial rating in excess of 40 percent 
for lumbar paravertebral myositis is denied. 

An initial rating in excess of 10 percent for psoriatic 
arthritis of the right knee is denied.

An initial rating in excess of 10 percent for neuritis of the 
sciatic nerve is denied.


REMAND

The Board finds that the remaining issues require additional 
development prior to appellate review.  In this regard, it is 
noted that some of the veteran's service medical records 
appear to be outstanding.  For example, the August 1997 
rating decision describes the service records as containing 
reports of lumbar spine treatment in 1982 and 1986.  A review 
of the service records in the claims folder does not show 
such treatment.  Moreover, while such records are not 
critical to the lumbar spine claim (which is already service-
connected), it is possible that the missing evidence might 
relate to the veteran's psychiatric, left knee and cervical 
spine disabilities, for which service-connection has not yet 
been established.  Indeed, even though the psychiatric and 
cervical spine claims have been previously denied, a full 
review of the service records is necessary in order to fairly 
consider whether new and material evidence has been received 
to reopen the claim.  As such, additional efforts should be 
undertaken to obtain the outstanding service medical records.

A review of the claims file also indicates that there is 
outstanding evidence with respect to the veteran's skin 
claim.  Indeed, the veteran stated in a January 1997 
communication that he had been treated for his skin condition 
at the VA Medical Center in Rio Piedras.  He reported that 
the treating physician was Dr. Rosario.  Such records are not 
associated with the claims folder, nor is there any 
indication that attempts were made to procure these 
documents.  As such, further development is required under 
the VCAA.

Additionally, the Board observes that, while the veteran was 
sent a notice letter as to his cervical spine claim, that 
correspondence did not satisfy the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), for claims involving the 
submission of new and material evidence.  Therefore, further 
notice is required.

Finally, because the veteran's claim of entitlement to TDIU 
is inextricably intertwined with the veteran's increased 
ratings claim, this issue cannot be adjudicated by the Board 
at present, and must also be REMANDED for consideration 
following action on the veteran's increased rating claims.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that 
two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision cannot be 
rendered unless both issues have been considered).


Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for a cervical 
spine disability, issue a VCAA notice 
letter which satisfies all VCAA notice 
obligations in accordance with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006), Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), Kent v. Nicholson, 
20 Vet. App. 1 (2006), 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claims and inform him 
of the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should further be informed as to the 
definitions of new and material evidence 
and the basis for the prior final denial 
on his cervical spine claim.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Obtain the veteran's service medical 
records.  If no further records can be 
located, the claims file must clearly 
indicate this fact.

3.  Contact the VA Medical Center in Rio 
Piedras and request any records of 
treatment pertaining to the veteran.  The 
request should specifically indicate 
dermatological treatment with Dr. 
Rosario.  

4.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


